Case 1:19-cr-00064-SPW Document 25 Filed 09/23/20 Page 1 of 3

 

IN THE UNITED STATES DISTRICT COURT SEP 23 2Izt
FOR THE DISTRICT OF MONTANA Clerk, US Distct Court
BILLINGS DIVISION Billings

UNITED STATES OF AMERICA,
Plaintiff,

vs.

TERRY LYNN BRAINE,

Defendant.

 

 

CR 19-64-BLG-SPW

ORDER

Upon the parties’ Stipulation RE: Forensic Evaluation and Competency

Restoration (Doc. 24), and for good cause appearing,

IT IS HEREBY ORDERED that pursuant to 18 U.S.C. § 4241(d)(2)(A),

Defendant Terry Lynn Braine is suffering from a mental disease or defect

rendering him incompetent to the extent he is unable to understand the nature and

consequences of the proceedings against him or assist in his defense. The

Defendant Terry Lynn Braine is not now competent to stand trial.

IT IS FURTHER ORDERED:

1. | Defendant Terry Lynn Braine is committed to the custody of the

Attorney General.
Case 1:19-cr-00064-SPW Document 25 Filed 09/23/20 Page 2 of 3

2. The Attorney General shall hospitalize Defendant Terry Lynn Braine
for an additional reasonable period of time until his mental condition is so
improved that trial may proceed, the court having found that there is a substantial
probability that within such additional period of time he will attain the capacity to
permit the proceedings to go forward. This treatment shall occur in a suitable
facility for a reasonable period of time, not to exceed four months, as is necessary
to determine whether there is a substantial probability that in the foreseeable future
Defendant Terry Lynn Braine will attain the capacity to permit the trial to proceed.
18 U.S.C. § 4241(d)(2)(A).

3. In the event the facility finds there is no substantial probability that in
the foreseeable future the defendant will be able to assist in his defense and permit
this case to move forward, the director of the facility shall file a certificate,
pursuant to 18 U.S.C. § 4246(a), stating whether the defendant is presently
suffering from a mental disease or defect as a result of which his release would
create a substantial risk of bodily injury to another person or serious damage to
property of another and whether suitable arrangements for state custody and care
of the person are available.

4. For purposes of the Speedy Trial Act, the delay resulting from this

treatment is excludable under 18 U.S.C. § 3161(h)(1)(A).
Case 1:19-cr-00064-SPW Document 25 Filed 09/23/20 Page 3 of 3

IT IS FURTHER ORDERED that the competency hearing set for
Thursday, October 1, 2020 at 9:30 a.m. is VACATED.

The Clerk of Court is directed to notify counsel and the U.S. Marshals
Service of the making of this Order.

dL
DATED this _-Z<3 day of September, 2020.

on

SUSAN P. WATTERS
United States District Judge
